PER CURIAM.
We have for review Frost v. State, 53 So.3d 1119 (Fla. 4th DCA 2011), a case that was stayed pending disposition of Harris v. State, 71 So.3d 756 (Fla.2011), cert, granted, — U.S. -, 132 S.Ct. 1796, 182 L.Ed.2d 615 (U.S. Mar. 26, 2012). We thereafter issued an order directing respondent to show cause why this Court should not accept jurisdiction in this case, summarily quash the decision being reviewed, and remand for reconsideration in light of our decision in Harris. Upon review of the response, we have determined to accept jurisdiction. Accordingly, we grant the petition for review in the present case. The decision under review is quashed and this matter is remanded to the Fourth District Court of Appeal for application of our decision in Harris.
It is so ordered.
PARIENTE, LEWIS, QUINCE, LABARGA, and PERRY, JJ., concur.
CANADY, C.J., and POLSTON, J., dissent.